


110 HR 7302 IH: Health Professions and Primary Care

U.S. House of Representatives
2008-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7302
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2008
			Ms. DeGette
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act with respect to
		  health professions education, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Health Professions and Primary Care
			 Reinvestment Act.
		2.Table of
			 contents; references in Act
			(a)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Table of contents; references in Act.
					Sec. 3. Federally supported student loan funds.
					Sec. 4. Centers of excellence.
					Sec. 5. Health professions training for diversity.
					Sec. 6. Training in family medicine, general internal medicine,
				general pediatrics, and physician assistantship; community health needs
				assessments; primary care training institutes.
					Sec. 7. Training in general and pediatric dentistry; loan
				repayments.
					Sec. 8. Interdisciplinary, community-based
				linkages.
					Sec. 9. Geriatrics education and training.
					Sec. 10. Training in graduate psychology education.
					Sec. 11. Health professions workforce information and
				analysis.
					Sec. 12. Health workforce information, evaluation, and
				assessment.
					Sec. 13. Funding for dental public health and preventive
				medicine.
					Sec. 14. Academic health departments grant program.
					Sec. 15. Definitions.
				
			(b)References in
			 ActExcept as otherwise specified, amendments made by this Act to
			 a section or other provision of law are amendments to such section or other
			 provision of the Public Health Service Act (42 U.S.C. 201 et seq.).
			3.Federally
			 supported student loan funds
			(a)PurposeSubpart
			 II of title VII (42 U.S.C. 292q et seq.) is amended by inserting after the
			 subpart heading the following:
				
					720A.PurposeThe purpose of this subpart is to improve
				the supply, distribution, diversity, and quality of health professionals in the
				healthcare workforce by—
						(1)making health
				professionals more accessible to low-income, underserved, uninsured, minority,
				health disparity, and rural populations;
						(2)improving the
				training of primary care physicians, dentists, physician assistants, behavioral
				and mental health professionals, public health professionals, and other health
				professionals; and
						(3)training faculty
				educators in the health
				professions.
						.
			(b)Loan
			 provisionsSection 722 (42 U.S.C. 292r) is amended by striking
			 subsection (e) and inserting the following:
				
					(e)Rate of
				interestSuch loans shall bear interest, on the unpaid balance of
				the loan, computed only for periods for which the loan is repayable, at the
				rate of 2 percent less than the applicable rate of interest described in
				section 427A(l)(1) of the Higher Education Act of 1965 (20 U.S.C. 1077a(l)(1))
				per
				year.
					.
			(c)Medical schools
			 and primary health careSection 723 (42 U.S.C. 292s) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1),
			 by striking subparagraph (B) and inserting the following:
						
							(B)to practice in
				such care for 10 years (including residency training in primary health care) or
				through the date on which the loan is repaid in full, whichever occurs
				first.
							;
				and
					(B)by striking
			 paragraph (3) and inserting the following:
						
							(3)Noncompliance by
				studentEach agreement entered into with a student pursuant to
				paragraph (1) shall provide that, if the student fails to comply with such
				agreement, the loan involved will begin to accrue interest at a rate of 2
				percent per year greater than the rate at which the student would pay if
				compliant in such year.
							;
				and
					(2)by adding at the
			 end the following:
					
						(d)Sense of
				CongressIt is the sense of Congress that funds repaid under the
				loan program under this section should not be transferred to the Treasury of
				the United States or otherwise used for any other purpose other than to carry
				out this
				section.
						.
				(d)Student loan
			 guidelinesThe Secretary of Health and Human Services shall not
			 require parental financial information from a student to determine financial
			 need under section 723 of the Public Health Service Act (42 U.S.C. 292s) and
			 the determination of need for such information shall be at the discretion of
			 applicable school loan officer. The Secretary shall amend guidelines issued by
			 the Health Resources and Services Administration in accordance with the
			 preceding sentence.
			4.Centers of
			 excellenceSection 736 of the
			 Public Health Service Act (42 U.S.C. 293) is amended—
			(1)by striking
			 subsection (a) and inserting the following:
				
					(a)In
				generalThe Secretary shall make grants to, and enter into
				contracts with, public and nonprofit private health or educational entities,
				including designated health professions schools described in subsection (c),
				for the purpose of assisting the entities in supporting programs of excellence
				in health professions education for underrepresented minorities in health
				professions.
					;
			(2)by striking
			 subsection (b) and inserting the following:
				
					(b)Required Use of
				FundsThe Secretary may not make a grant under subsection (a)
				unless the designated health professions school agrees, subject to subsection
				(c)(1)(C), to use the funds awarded under the grant to—
						(1)develop a large
				competitive applicant pool through linkages with institutions of higher
				education, local school districts, and other community-based entities and
				establish an education pipeline for health professions careers;
						(2)establish,
				strengthen, or expand programs to enhance the academic performance of
				underrepresented minority in health professions students attending the
				school;
						(3)improve the
				capacity of such school to train, recruit, and retain underrepresented minority
				faculty members including the payment of such stipends and fellowships as the
				Secretary may determine appropriate;
						(4)carry out
				activities to improve the information resources, clinical education, curricula,
				and cultural and linguistic competence of the graduates of the school, as it
				relates to minority health issues;
						(5)facilitate faculty
				and student research on health issues particularly affecting racial and ethnic
				minority groups, including research on issues relating to the delivery of
				culturally competent healthcare (as defined in section 270);
						(6)establish and
				implement a program to train students of the school in providing health
				services to racial and ethnic minority individuals through training provided to
				such students at community-based health facilities that—
							(A)provide such
				health services; and
							(B)are located at a
				site remote from the main site of the teaching facilities of the school;
							(7)provide stipends
				as the Secretary determines appropriate, in amounts as the Secretary determines
				appropriate; and
						(8)conduct
				accountability and other reporting activities, as required by the Secretary in
				subsection
				(i).
						;
			(3)in subsection
			 (c)—
				(A)by amending
			 paragraph (1) to read as follows:
					
						(1)Designated
				schools
							(A)In
				generalThe designated health professions schools referred to in
				subsection (a) are such schools that meet each of the conditions specified in
				subparagraphs (B) and (C), and that—
								(i)meet each of the
				conditions specified in paragraph (2)(A);
								(ii)meet each of the
				conditions specified in paragraph (3);
								(iii)meet each of the
				conditions specified in paragraph (4); or
								(iv)meet each of the
				conditions specified in paragraph (5).
								(B)General
				conditionsThe conditions specified in this subparagraph are that
				a designated health professions school—
								(i)has a significant
				number of underrepresented minority in health professions students enrolled in
				the school, including individuals accepted for enrollment in the school;
								(ii)has been
				effective in assisting such students of the school to complete the program of
				education and receive the degree involved;
								(iii)has been
				effective in recruiting such students to enroll in and graduate from the
				school, including providing scholarships and other financial assistance to such
				students and encouraging such students from all levels of the educational
				pipeline to pursue health professions careers; and
								(iv)has made
				significant recruitment efforts to increase the number of underrepresented
				minority in health professions individuals serving in faculty or administrative
				positions at the school.
								(C)ConsortiumThe
				condition specified in this subparagraph is that, in accordance with subsection
				(e)(1), the designated health profession school involved has with other health
				profession schools (designated or otherwise) formed a consortium to carry out
				the purposes described in subsection (b) at the schools of the
				consortium.
							(D)Application of
				criteria to other programsIn the case of any criteria
				established by the Secretary for purposes of determining whether schools meet
				the conditions described in subparagraph (B), this section may not, with
				respect to racial and ethnic minority groups, be construed to authorize,
				require, or prohibit the use of such criteria in any program other than the
				program established in this
				section.
							;
				(B)by amending
			 paragraph (2) to read as follows:
					
						(2)Centers of
				excellence at certain historically black colleges and universities
							(A)ConditionsThe
				conditions specified in this subparagraph are that a designated health
				professions school is a school described in section 799B(1).
							(B)Use of
				grantIn addition to the purposes described in subsection (b), a
				grant under subsection (a) to a designated health professions school meeting
				the conditions described in subparagraph (A) may be expended—
								(i)to
				develop a plan to achieve institutional improvements, including financial
				independence, to enable the school to support programs of excellence in health
				professions education for underrepresented minority individuals; and
								(ii)to provide
				improved access to the library and informational resources of the
				school.
								(C)ExceptionThe
				requirements of paragraph (1)(C) shall not apply to a historically black
				college or university that receives funding under this paragraph or paragraph
				(5).
							;
				and
				(C)by amending
			 paragraphs (3) through (5) to read as follows:
					
						(3)Hispanic centers
				of excellenceThe conditions specified in this paragraph are
				that—
							(A)with respect to
				Hispanic individuals, each of clauses (i) through (iv) of paragraph (1)(B)
				applies to the designated health professions school involved;
							(B)the school agrees,
				as a condition of receiving a grant under subsection (a) of this section, that
				the school will, in carrying out the duties described in subsection (b) of this
				section, give priority to carrying out the duties with respect to Hispanic
				individuals; and
							(C)the school agrees,
				as a condition of receiving a grant under subsection (a) of this section,
				that—
								(i)the school will
				establish an arrangement with one or more public or nonprofit community-based
				Hispanic serving organizations, or public or nonprofit private institutions of
				higher education, including schools of nursing, whose enrollment of students
				has traditionally included a significant number of Hispanic individuals, the
				purposes of which will be to carry out a program—
									(I)to identify
				Hispanic students who are interested in a career in the health profession
				involved; and
									(II)to facilitate the
				educational preparation of such students to enter the health professions
				school; and
									(ii)the school will
				make efforts to recruit Hispanic students, including students who have
				participated in the undergraduate or other matriculation program carried out
				under arrangements established by the school pursuant to clause (i)(II) and
				will assist Hispanic students regarding the completion of the educational
				requirements for a degree from the school.
								(4)Native american
				centers of excellenceSubject to subsection (e), the conditions
				specified in this paragraph are that—
							(A)with respect to
				Native Americans, each of clauses (i) through (iv) of paragraph (1)(B) applies
				to the designated health professions school involved;
							(B)the school agrees,
				as a condition of receiving a grant under subsection (a) of this section, that
				the school will, in carrying out the duties described in subsection (b) of this
				section, give priority to carrying out the duties with respect to Native
				Americans; and
							(C)the school agrees,
				as a condition of receiving a grant under subsection (a) of this section,
				that—
								(i)the
				school will establish an arrangement with 1 or more public or nonprofit private
				institutions of higher education, including schools of nursing, whose
				enrollment of students has traditionally included a significant number of
				Native Americans, the purpose of which arrangement will be to carry out a
				program—
									(I)to identify Native
				American students, from the institutions of higher education referred to in
				clause (i), who are interested in health professions careers; and
									(II)to facilitate the
				educational preparation of such students to enter the designated health
				professions school; and
									(ii)the designated
				health professions school will make efforts to recruit Native American
				students, including students who have participated in the undergraduate program
				carried out under arrangements established by the school pursuant to clause (i)
				and will assist Native American students regarding the completion of the
				educational requirements for a degree from the designated health professions
				school.
								(5)Other centers of
				excellenceThe conditions specified in this paragraph are—
							(A)with respect to
				other centers of excellence, the conditions described in clauses (i) through
				(iv) of paragraph (1)(B); and
							(B)that the health
				professions school involved has an enrollment of underrepresented minorities in
				health professions significantly above the national average for such
				enrollments of health professions
				schools.
							;
				and
				(4)by striking
			 subsection (h) and inserting the following:
				
					(h)Formula for
				allocations
						(1)AllocationsBased
				on the amount appropriated under subsection (i) for a fiscal year, the
				following subparagraphs shall apply as appropriate:
							(A)In
				generalIf the amounts appropriated under subsection (i) for a
				fiscal year are $24,000,000 or less—
								(i)the
				Secretary shall make available $12,000,000 for grants under subsection (a) to
				health professions schools that meet the conditions described in subsection
				(c)(2)(A); and
								(ii)and available
				after grants are made with funds under clause (i), the Secretary shall make
				available—
									(I)60 percent of such
				amount for grants under subsection (a) to health professions schools that meet
				the conditions described in paragraph (3) or (4) of subsection (c) (including
				meeting the conditions under subsection (e)); and
									(II)40 percent of
				such amount for grants under subsection (a) to health professions schools that
				meet the conditions described in subsection (c)(5).
									(B)Funding in excess
				of $24,000,000If amounts appropriated under subsection (i) for a
				fiscal year exceed $24,000,000 but are less than $30,000,000—
								(i)80
				percent of such excess amounts shall be made available for grants under
				subsection (a) to health professions schools that meet the requirements
				described in paragraph (3) or (4) of subsection (c) (including meeting
				conditions pursuant to subsection (e)); and
								(ii)20 percent of
				such excess amount shall be made available for grants under subsection (a) to
				health professions schools that meet the conditions described in subsection
				(c)(5).
								(C)Funding in excess
				of $30,000,000If amounts appropriated under subsection (i) for a
				fiscal year exceed $30,000,000 but are less than $40,000,000, the Secretary
				shall make available—
								(i)not less than
				$12,000,000 for grants under subsection (a) to health professions schools that
				meet the conditions described in subsection (c)(2)(A);
								(ii)not less than
				$12,000,000 for grants under subsection (a) to health professions schools that
				meet the conditions described in paragraph (3) or (4) of subsection (c)
				(including meeting conditions pursuant to subsection (e));
								(iii)not less than
				$6,000,000 for grants under subsection (a) to health professions schools that
				meet the conditions described in subsection (c)(5); and
								(iv)after grants are
				made with funds under clauses (i) through (iii), any remaining excess amount
				for grants under subsection (a) to health professions schools that meet the
				conditions described in paragraph (2)(A), (3), (4), or (5) of subsection
				(c).
								(D)Funding in excess
				of $40,000,000If amounts appropriated under subsection (i) for a
				fiscal year are $40,000,000 or more, the Secretary shall make available—
								(i)not
				less than $16,000,000 for grants under subsection (a) to health professions
				schools that meet the conditions described in subsection (c)(2)(A);
								(ii)not less than
				$16,000,000 for grants under subsection (a) to health professions schools that
				meet the conditions described in paragraph (3) or (4) of subsection (c)
				(including meeting conditions pursuant to subsection (e));
								(iii)not less than
				$8,000,000 for grants under subsection (a) to health professions schools that
				meet the conditions described in subsection (c)(5); and
								(iv)after grants are
				made with funds under clauses (i) through (iii), any remaining funds for grants
				under subsection (a) to health professions schools that meet the conditions
				described in paragraph (2)(A), (3), (4), or (5) of subsection (c).
								(2)No
				limitationNothing in this subsection shall be construed as
				limiting the centers of excellence referred to in this section to the
				designated amount, or to preclude such entities from competing for grants under
				this section.
						(3)Maintenance of
				effort
							(A)In
				generalWith respect to activities for which a grant made under
				this part are authorized to be expended, the Secretary may not make such a
				grant to a center of excellence for any fiscal year unless the center agrees to
				maintain expenditures of non-Federal amounts for such activities at a level
				that is not less than the level of such expenditures maintained by the center
				for the fiscal year preceding the fiscal year for which the school receives
				such a grant.
							(B)Use of Federal
				fundsWith respect to any Federal amounts received by a center of
				excellence and available for carrying out activities for which a grant under
				this part is authorized to be expended, the center shall, before expending the
				grant, expend the Federal amounts obtained from sources other than the grant,
				unless given prior approval from the Secretary.
							(i)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section—
						(1)$50,000,000 for
				each of the fiscal years 2009 through 2013; and
						(2)and such sums as
				are necessary for each subsequent fiscal
				year.
						.
			5.Health
			 professions training for diversity
			(a)Loan repayments
			 and fellowships regarding faculty positionsSection 738(a)(1) (42
			 U.S.C. 293b(a)(1)) is amended by striking $20,000 of the principal and
			 interest of the educational loans of such individuals. and inserting
			 $30,000 of the principal and interest of the educational loans of such
			 individuals. With respect to such an individual who enters into a new contract
			 under the preceding sentence with the Secretary after 2009, the amount paid by
			 the Federal Government pursuant to such contract shall be increased by the
			 percentage increase in the gross domestic product since the beginning of the
			 previous year..
			(b)Scholarships for
			 disadvantaged studentsSection 740(a) (42 U.S.C. 293d(a)) is
			 amended by striking $37,000,000 and all that follows through
			 ‘‘2002’’ and inserting $51,000,000 for fiscal year 2008, and such sums
			 as may be necessary for each of the fiscal years 2009 through
			 2013.
			(c)Reauthorization
			 for loan repayments and fellowships regarding faculty
			 positionsSection 740(b) (42 U.S.C. 293d(b)) is amended by
			 striking appropriated and all that follows through the period at
			 the end and inserting appropriated, $5,000,000 for each of the fiscal
			 years 2009 through 2013. For fiscal year 2014 and each subsequent fiscal year,
			 there is authorized to be appropriated the amount authorized for the preceding
			 fiscal year increased by the percentage increase in the gross domestic product
			 during such preceding fiscal year..
			(d)Reauthorization
			 for educational assistance in the health professions regarding individuals from
			 a disadvantaged backgroundSection 740(c) of the Public Health
			 Service Act (42 U.S.C. 293d(c)) is amended by striking the first sentence and
			 inserting the following: For the purpose of grants and contracts under
			 section 739(a)(1), there is authorized to be appropriated $60,000,000 for
			 fiscal year 2009 and such sums as may be necessary for each of the fiscal years
			 2010 through 2013.
			6.Training in
			 family medicine, general internal medicine, general pediatrics, and physician
			 assistantship; community health needs assessments; primary care training
			 institutesPart C of title VII
			 (42 U.S.C. 293k et seq.) is amended by striking section 747 and inserting the
			 following:
			
				747.Primary care
				training and enhancement
					(a)Support and
				development of primary care training programs
						(1)In
				generalThe Secretary may make grants to, or enter into contracts
				with, an accredited public or nonprofit private hospital, school of medicine or
				osteopathic medicine, academically affiliated physician assistant training
				program, or a public or private nonprofit entity which the Secretary has
				determined is capable of carrying out such grant or contract—
							(A)to plan, develop,
				operate, or participate in an accredited professional training program,
				including an accredited residency or internship program in the field of family
				medicine, general internal medicine, or general pediatrics for medical
				students, interns, residents, or practicing physicians as defined by the
				Secretary;
							(B)to provide
				need-based financial assistance in the form of traineeships and fellowships to
				medical students, interns, residents, practicing physicians, or other medical
				personnel, who are participants in any such program, and who plan to specialize
				or work in the practice of family medicine, general internal medicine, or
				general pediatrics;
							(C)to plan, develop,
				and operate a program for the training of physicians who plan to teach in
				family medicine, general internal medicine, or general pediatrics training
				programs;
							(D)to plan, develop,
				and operate a program for the training of physicians teaching in
				community-based settings;
							(E)to provide
				financial assistance in the form of traineeships and fellowships to physicians
				who are participants in any such programs and who plan to teach or conduct
				research in a family medicine, general internal medicine, or general pediatrics
				training program;
							(F)to plan, develop,
				and operate a physician assistant education program, and for the training of
				individuals who will teach in programs to provide such training;
							(G)to plan, develop,
				and operate an interdisciplinary training program that includes at least 1 of
				the following which demonstrates a team approach to care and may demonstrate a
				patient-centered medical home model:
								(i)A
				program designed to teach trainees the skills to provide interdisciplinary
				patient care through collaboration among various professionals, including those
				trained in geriatrics, physician assistants, nurse practitioners, pharmacists,
				or social workers.
								(ii)A
				program developed in collaboration with dental students or residency training
				programs to improve integration and access to dental care.
								(iii)A program
				developed in collaboration with psychologists and other behavioral and mental
				health professionals to integrate mental and behavioral health and primary
				health care; and
								(H)to plan, develop
				and operate joint degree programs to provide interdisciplinary graduate
				training in public health and other health professions to provide training in
				environmental health, infectious disease control, disease prevention and health
				promotion, epidemiological studies and injury control.
							(2)Duration of
				awardsThe period during which payments are made to an entity
				from an award of a grant or contract under this subsection shall be 5
				years.
						(b)Capacity
				building in primary care
						(1)In
				generalThe Secretary may make grants to or enter into contracts
				with accredited schools of medicine or osteopathic medicine to establish,
				maintain, or improve academic units (which may be departments, divisions, or
				other units) or programs that improve clinical teaching and research in family
				medicine, general internal medicine, or general pediatrics.
						(2)Preference in
				making awards under this subsectionIn making awards of grants
				and contracts under paragraph (1), the Secretary shall give preference to any
				qualified applicant for such an award that agrees to expend the award for the
				purpose of—
							(A)establishing
				academic units or programs in family medicine; or
							(B)substantially
				expanding such units or programs.
							(3)Priority in
				making awardsIn making awards of grants and contracts under
				paragraph (1), the Secretary shall give priority to any qualified applicant for
				such an award that proposes—
							(A)a collaborative
				project between academic administrative units of primary care; and
							(B)innovative
				approaches to clinical teaching using models of primary care, such as the
				patient centered medical home, team management of chronic disease, and
				interdisciplinary integrated models of health care that incorporate transitions
				in health care settings and integration physical and mental health
				provision.
							(4)Duration of
				awardsThe period during which payments are made to an entity
				from an award of a grant or contract under this subsection shall be 5
				years.
						(c)Community health
				needs assessment
						(1)In
				generalThe Secretary may award grants or enter into contracts
				with eligible entities to conduct community health needs assessments as
				described by this subsection.
						(2)Eligible
				entityFor purposes of this subsection, the term eligible
				entity means an entity described in section 799(b).
						(3)ApplicationTo
				receive a grant under this section, an eligible entity shall submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
						(4)ContentA
				community health needs assessment shall—
							(A)identify community
				needs for a health care workforce and collaborative programs and partnerships
				to address the needs;
							(B)identify barriers
				to health care in underserved areas, health disparity populations, or regions
				experiencing significant changes in the cultural and linguistic demographics of
				their populations, including border communities; and
							(C)provide assurance
				that the entity or entities conducting such assessment will assess how
				to—
								(i)link community
				organizations and academic health centers to address community health workforce
				training needs;
								(ii)support
				development of a workforce reflective of the cultural, linguistic, racial, and
				ethnic makeup of the population involved;
								(iii)address the
				barriers identified in subparagraph (B), with an emphasis on community based
				participatory research which includes local communities and prepares members of
				the identified populations to participate in improving health care in these
				communities;
								(iv)enhance the
				development of the workforce practicing in primary care;
								(v)enhance the
				development of the workforce serving underserved areas and health disparity
				populations;
								(vi)build capacity
				and develop competency within the health care delivery and public health
				systems; and
								(vii)be responsive to
				national and local health issues impacting the workforce, such as problems
				specific to children, emerging chronic diseases, an aging population,
				infectious diseases, mental health or substance related disorders, or
				bioterrorism by employing such approaches as health promotion, health literacy,
				pharmaceutical case management, interdisciplinary integrated models of health
				care that include both physical and mental health, cultural and linguistic
				competency, or approaches that reduce health disparities.
								(5)Term and amount
				of awardA grant awarded under this subsection shall be—
							(A)for a term of 2
				years; and
							(B)in an amount of
				$150,000 for each year of the 2-year term.
							(d)Primary care
				training institutes
						(1)PurposeThe
				purpose of the Primary Care Training Institute program established under this
				subsection is to—
							(A)prepare and train
				primary care providers by enhancing and coordinating multiple aims within
				academic health centers in order to lead to improving patient care delivered to
				health disparity populations and reduce health disparities;
							(B)enhance the status
				of primary care within undergraduate and graduate medical education through
				influencing priorities in practice, education, and research;
							(C)develop innovative
				approaches to primary care education and scholarship by transforming and
				integrating health care systems through interdisciplinary, team-based, and
				collaborative models that may demonstrate improved quality or lower costs;
				and
							(D)create economies of
				scale through academic and community collaborations by enabling academic
				infrastructure support for multiple community programs.
							(2)EstablishmentGrants
				or contracts awarded under this subsection shall establish new centers for
				primary care education and research within academic units of family medicine,
				general internal medicine, or general pediatrics within academic health
				centers. Such new centers shall be known as Primary Care Training Institutes
				(referred to in this section as PCTIs).
						(3)Authority to
				award grantsThe Secretary may make grants to or enter into
				contracts with eligible entities to develop and implement PCTIs in accordance
				with this subsection.
						(4)Eligible
				entityFor purposes of this subsection, the term eligible
				entity means a primary care (including family medicine, general internal
				medicine, and general pediatrics) academic administrative unit.
						(5)Application;
				requirement for needs assessmentAn eligible entity desiring a
				grant under this subsection shall submit to the Secretary an application at
				such time, in such manner, and containing—
							(A)(i)a community health needs
				assessment conducted by such eligible entity through a grant awarded under
				subsection (c); or
								(ii)a community health needs
				assessment conducted by such entity through other means and that meets the
				requirements of subsection (c); and
								(B)such information
				as the Secretary may require.
							(6)FunctionsAn
				eligible entity shall use amounts awarded under a grant under this subsection
				to carry out the purpose described in paragraph (1), through—
							(A)establishment of a
				PCTI to improve primary care training and practice, to improve recruitment of
				underrepresented minority students into primary care careers, and to improve
				the number and percentage of trained professionals serving in underserved areas
				and health disparity populations; and
							(B)the establishment
				of infrastructure to support the PCTI including development of, and training
				in—
								(i)curriculum
				designs;
								(ii)education
				evaluation tools;
								(iii)online
				interactive educational curricula;
								(iv)community-based
				and population research study designs;
								(v)applied behavioral
				science and psychology educational programs;
								(vi)clinical
				epidemiology;
								(vii)models for
				teaching caring for older adults;
								(viii)models for
				health services delivery;
								(ix)public health and
				preventive medicine; and
								(x)models for
				teaching cultural competency and health literacy.
								(7)Requirements
							(A)Required
				activitiesEach eligible entity that establishes a PCTI under
				this subsection shall, through such PCTI—
								(i)collaborate across
				disciplines including family medicine, general internal medicine, general
				pediatrics, or with disciplines such as physician assistants and those
				certified in geriatrics or gerontology, general dentistry, behavioral and
				mental health, or public health;
								(ii)establish and
				maintain formal partnerships with area health education centers, Federally
				qualified health centers, rural health clinics, hospital and nonhospital-based
				teaching clinics, Geriatric Education Centers, Geriatric Research Education and
				Clinical Centers, or other facilities focused on social and health needs of
				older adults or other underserved areas, health disparity populations, and
				other vulnerable populations, such as older adults, homeless individuals,
				victims of abuse or trauma, individuals with mental health or substance-related
				disorders, and individuals with HIV/AIDS;
								(iii)create new
				models of teaching and evaluating patient care based on the patient centered
				medical home model, interdisciplinary integrated models of health care that
				incorporate both physical and mental health, drug therapy management, or other
				new models of effective patient care utilizing a team or collaborative
				approach;
								(iv)conduct research
				and education that improves or is relevant to community practice and that is
				carried out in community or primary care settings, and that may address such
				issues as environmental health, infectious disease control, disease prevention,
				health promotion, and injury control;
								(v)increase the
				number of trainees and faculty from underrepresented minority groups, and from
				rural disadvantaged backgrounds; and
								(vi)address the
				changing national, regional, and local health care needs and priorities as
				identified in the community health needs assessment submitted by such eligible
				entity in the application under this subsection.
								(B)Voluntary
				activitiesEach eligible entity that establishes a PCTI under
				this subsection may, through such PCTI, integrate programs along the
				educational continuum, including high school and college pipeline programs,
				predoctoral education in primary care, primary care residency training, faculty
				development, fellowship programs, and primary care research infrastructure
				programs and interdisciplinary joint degree programs in graduate public health
				training and other health professions.
							(8)Term and amount
				of awardA grant awarded under this subsection shall be—
							(A)for a term of 5
				years; and
							(B)in an amount of
				$750,000 for each year of the 5-year term.
							(e)Priorities in
				Making AwardsWith respect to the training provided for under
				this section, the Secretary shall give priority in awarding grants or contracts
				to the following:
						(1)Qualified
				applicants that have a record of training individuals who are from
				underrepresented minority groups or from a rural or disadvantaged
				background.
						(2)Qualified
				applicants that establish formal relationships with Federally qualified health
				centers, rural health centers, or accredited teaching facilities located in
				underserved areas or serve health disparity populations, and that conduct
				training of students, residents, fellows, or faculty at the center or
				facility.
						(3)Qualified
				applicants that conduct teaching programs targeting vulnerable populations such
				as older adults, homeless individuals, victims of abuse or trauma, individuals
				with mental health or substance-related disorders, and individuals with
				HIV/AIDS.
						(4)Qualified
				applicants that include educational activities in care of older adults.
						(5)Qualified
				applicants that conduct teaching programs in an interdiscliplinary setting
				demonstrating a team or collaborative approach to care.
						(6)Qualified
				applicants that include educational activities in cultural competency and
				health literacy.
						(f)Preference in
				making awards under this sectionIn making awards of grants or
				contracts under this section, the Secretary shall give preference to any
				qualified applicant that—
						(1)has a high rate
				for placing graduates in practice settings having the principle focus of
				serving underserved areas or health disparity populations;
						(2)during the 2-year
				period preceding the fiscal year for which such an award is sought, has
				achieved a significant increase in the rate of placing graduates in such
				settings; or
						(3)have a record of
				training the greatest percentage of providers, or that have demonstrated
				significant improvements in the percentage of providers, who enter and remain
				in primary care practice.
						(g)ApplicationAn
				eligible entity desiring a grant under this section shall submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
					(h)Duties of
				SecretaryThe Secretary shall, in carrying out this section and
				section 748—
						(1)require
				collaboration—
							(A)among the
				pertinent workforce programs within this title and the Department of Health and
				Human Services; and
							(B)among such
				pertinent programs administered by the Department of Labor and the Department
				of Education;
							(2)use and adequately
				support existing programs to address new Departmental initiatives, as
				appropriate;
						(3)take into
				consideration capabilities of existing programs before creating separate or
				parallel programs; and
						(4)evaluate and
				publicly report on the effectiveness of such programs on an annual
				basis.
						(i)Rural background
				definedFor purposes of this section, the term rural
				background means, with respect to an individual, having grown up, lived
				a substantial portion of such individual's life, or attended high school in a
				federally designated rural or nonmetropolitan area.
					(j)Authorization of
				appropriations
						(1)Training
				programsThere is authorized to be appropriated to carry out
				subsections (a) and (b), $125,000,000 for each of the fiscal years 2009 through
				2014, of which 15 percent of the amount appropriated in each such fiscal year
				shall be allocated to physician assistant training programs as described under
				subsection (a)(1)(F), which prepare students for practice in primary care
				settings.
						(2)Community health
				needs assessmentsThere is authorized to be appropriated to carry
				out subsection (c)—
							(A)$1,800,000 for
				fiscal year 2009; and
							(B)$3,600,000 for
				each of the fiscal years 2010 through 2013.
							(3)Primary care
				training institutesThere is authorized to be appropriated to
				carry out subsection (d)—
							(A)$6,000,000 for
				fiscal year 2009;
							(B)$12,000,000 for
				fiscal year 2010;
							(C)$18,000,000 for
				fiscal year 2011;
							(D)$24,000,000 for
				fiscal year 2012; and
							(E)$30,000,000 for
				fiscal year 2013.
							(4)Carryover
				fundsAn entity that receives an award under this section may
				carry over funds from 1 fiscal year to another without obtaining approval from
				the Secretary. In no case may any funds be carried over pursuant to the
				preceding sentence for more than 3 years, and in the case of a community health
				needs assessment under subsection (c), for more than 1
				year.
						.
		7.Training in
			 general and pediatric dentistry; loan repayments
			(a)Training in
			 general and pediatric dentistryPart C of Title VII (42 U.S.C. 293k et
			 seq.) is amended by—
				(1)redesignating section 748 as section 749;
			 and
				(2)inserting after
			 section 747 the following:
					
						748.Training in
				General and Pediatric Dentistry
							(a)Support and
				development of dental training programs
								(1)In
				generalThe Secretary may make grants to, or enter into contracts
				with, a school of dentistry, public or nonprofit private hospital, or a public
				or private nonprofit entity which the Secretary has determined is capable of
				carrying out such grant or contract—
									(A)to plan, develop,
				and operate, or participate in, an approved professional training program in
				the field of general dentistry, or pediatric dentistry for dental students,
				residents, or practicing dentists, that emphasizes training for general
				dentistry or pediatric dentistry;
									(B)to provide
				financial assistance to dental students, residents, and practicing dentists who
				are in need thereof, who are participants in any such program, and who plan to
				work in the practice of general or pediatric dentistry;
									(C)to plan, develop,
				and operate a program for the training of dentists who plan to teach in general
				or pediatric dentistry; and
									(D)to provide
				financial assistance in the form of traineeships and fellowships to dentists
				who plan to teach or are teaching in general or pediatric dentistry.
									(2)Eligible
				entityFor purposes of this subsection, entities eligible for
				such grants or contracts in general or pediatric dentistry shall include
				entities that have programs in dental schools, or approved residency or
				advanced education programs in the practice of general or pediatric
				dentistry.
								(b)Academic
				administrative units
								(1)In
				generalThe Secretary may make grants to or enter into contracts
				with schools of dentistry to meet the costs of projects to establish, maintain,
				or improve academic administrative units (which may be departments, divisions,
				or other units) to provide clinical instruction in general or pediatric
				dentistry.
								(2)Priority in
				making awardsIn making awards of grants and contracts under
				paragraph (1), the Secretary shall give priority to any qualified applicant for
				such an award that proposes a collaborative project between departments of
				primary care medicine and departments of general and pediatric
				dentistry.
								(3)Preference in
				making awardsIn making awards of grants and contracts under
				paragraph (1), the Secretary shall give preference to any qualified applicant
				for such an award that agrees to expend the award for the purpose of—
									(A)establishing an
				academic administrative unit for programs in general or pediatric dentistry;
				and
									(B)substantially
				expanding the programs of such a unit.
									(c)Priorities in
				making awards under this sectionWith respect to training
				provided for under this section, the Secretary shall give priority in awarding
				grants or contracts to the following:
								(1)Qualified
				applicants that have a record of training the greatest percentage of providers,
				or that have demonstrated significant improvements in the percentage of
				providers, who enter and remain in general or pediatric dentistry.
								(2)Qualified
				applicants that have a record of training individuals who are from a rural or
				disadvantaged background, or from underrepresented minorities.
								(3)Qualified
				applicants that establish formal relationships with Federally qualified health
				centers, rural health centers, or accredited teaching facilities and that
				conduct training of students, residents, fellows, or faculty at the center or
				facility.
								(4)Qualified
				applicants that conduct teaching programs targeting vulnerable populations such
				as older adults, homeless individuals, victims of abuse or trauma, individuals
				with mental health or substance-related disorders, and individuals with
				HIV/AIDS.
								(5)Qualified
				applicants that include educational activities in cultural competency and
				health literacy.
								(d)Preference in
				making awardsIn making awards of grants or contracts under this
				section, the Secretary shall give preference to any qualified applicant
				that—
								(1)has a high rate
				for placing graduates in practice settings having the principal focus of
				serving in underserved areas or health disparity populations; or
								(2)during the 2-year
				period before the fiscal year for which such an award is sought, has achieved a
				significant increase in the rate of placing graduates in such settings.
								(e)ApplicationAn
				eligible entity desiring a grant under this section shall submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(f)Duration of
				awardThe period during which
				payments are made to an entity from an award of a grant or contract under
				subsection (a) shall be 5 years. The provision of such payments shall be
				subject to annual approval by the Secretary of the payments and subject to the
				availability of appropriations for the fiscal year involved to make the
				payments.
							(g)FundingFor the purpose of carrying out subsections
				(a) and (b), there is authorized to be appropriated $20,000,000 for each of the
				fiscal years 2009 through 2013.
							(h)Carryover
				fundsAn entity that receives an award under this section may
				carry over funds from 1 fiscal year to another without obtaining approval from
				the Secretary. In no case may any funds be carried over pursuant to the
				preceding sentence for more than 3
				years.
							.
				(b)Loan repayments
			 for dental professionals
				(1)In
			 generalSection 738(a) (42 U.S.C. 293b(a)) is amended by
			 inserting at the end the following:
					
						(7)Priority for
				dental professionalsIn entering into contracts under this
				subsection, the Secretary shall give priority to individuals who—
							(A)are teaching or
				doing research in an academic dental setting in general or pediatric
				dentistry;
							(B)have a degree in
				dentistry;
							(C)are enrolled in an
				approved graduate training program in dentistry; or
							(D)are enrolled as full-time students—
								(i)in an accredited
				(as determined by the Secretary) school of dentistry; and
								(ii)in the final year
				of a course of a study or program, offered by such institution and approved by
				the Secretary, leading to a degree from such a
				school.
								.
				(2)Authorization of
			 appropriationsSection 740(b) (42 U.S.C. 293d(b)) is amended by
			 adding at the end the following: In addition to any amounts authorized
			 under this subsection, there is authorized to be appropriated to enter into
			 contracts under section 738(a) with individuals described in section 738(a)(7),
			 $500,000 for fiscal year 2009, $1,000,000 for fiscal year 2010, $1,500,000 for
			 fiscal year 2011, and $2,000,000 for each of the fiscal years 2012 and
			 2013..
				8.Interdisciplinary,
			 community-based linkages
			(a)Area health
			 education centersSection 751 (42 U.S.C. 294a) is amended to read
			 as follows:
				
					751.Area health
				education centers
						(a)Definitions;
				Establishment of awards
							(1)DefinitionsIn
				this section:
								(A)Area health
				education centerThe terms area health education
				center or center mean a public or nonprofit private
				organization that has a cooperative agreement or contract in effect with an
				entity that has received an award under subsection (b) or (c), satisfies the
				requirements in subsection (d)(1), and has as one of its principal functions
				the operation of an area health education center. Appropriate organizations may
				include hospitals, health organizations with accredited primary care training
				programs, accredited physician assistant educational programs associated with a
				college or university, and universities or colleges not operating a school of
				medicine or osteopathic medicine.
								(B)Area health
				education center programThe terms area health education
				center program or program mean cooperative program
				consisting of an entity that has received an award under subsection (b) or (c)
				for the purpose of planning, developing, operating, and evaluating an area
				health education center program and one or more area health education centers,
				which carries out the required activities described in subsection (b)(4) or
				(c)(4), satisfies the program requirements in this section, and has as one of
				its principal functions identifying and implementing strategies and activities
				that address health care workforce needs in its service area.
								(C)Rural
				backgroundFor purposes of this section, the term rural
				background means, with respect to an individual, having grown up, lived
				a substantial portion of such individual's life, or attended high school in a
				federally designated rural or nonmetropolitan area.
								(2)EstablishmentThe
				Secretary shall make awards in accordance with this section.
							(b)Infrastructure
				development award
							(1)In
				generalThe Secretary shall make awards to eligible entities to
				enable such entities to initiate health care workforce educational programs or
				to continue to carry out comparable programs that are operating at the time the
				award is made by planning, developing, operating, and evaluating of an area
				health education center program.
							(2)Eligible
				entityFor purposes of this subsection, an eligible
				entity means a school of medicine or osteopathic medicine, an
				incorporated consortium of such schools, or the parent institutions of such a
				school. With respect to a State in which no area health education center
				program is in operation, the Secretary may award a grant or contract under
				paragraph (1) to a school of nursing.
							(3)ApplicationAn
				eligible entity desiring to receive an award under this subsection shall submit
				to the Secretary an application at such time, in such manner, and containing
				such information as the Secretary may require.
							(4)Use of
				funds
								(A)Required
				activitiesAn eligible entity shall use amounts awarded under a
				grant under paragraph (1) to carry out the following activities:
									(i)Develop and
				implement strategies to recruit individuals from underrepresented minority
				populations or from disadvantaged or rural backgrounds into health professions,
				and support such individuals in attaining such careers.
									(ii)Develop and
				implement strategies to foster and provide community-based training and
				education to individuals seeking careers in health professions within
				underserved areas for the purpose of developing and maintaining a diverse
				health care workforce that is prepared to deliver high-quality care, with an
				emphasis on primary care, in underserved areas or for health disparity
				populations, in collaboration with other Federal and State health care
				workforce development programs, and in health care safety net sites.
									(iii)Prepare
				individuals to more effectively provide health services to underserved areas
				and health disparity populations through field placements or preceptorships in
				conjunction with community-based organizations, accredited primary care
				residency training programs, Federally qualified health centers, rural health
				clinics, public health departments, or other appropriate facilities.
									(iv)Conduct and
				participate in interdisciplinary training that involves physicians, physician
				assistants, nurse practitioners, nurse midwives, dentists, psychologists,
				pharmacists, public health, or other health professionals, as
				practicable.
									(v)Deliver or
				facilitate continuing education and information dissemination programs for
				health care professionals, with an emphasis on individuals providing care in
				underserved areas and for health disparity populations.
									(vi)Propose and
				implement effective program and outcomes measurement and evaluation
				strategies.
									(B)Innovative
				opportunitiesAn eligible entity may use amounts awarded under a
				grant under paragraph (1) to carry out any of the following activities:
									(i)Develop and
				implement innovative curricula in collaboration with community-based accredited
				primary care residency training programs, Federally qualified health centers,
				rural health clinics, behavioral and mental health facilities, public health
				departments, or other appropriate facilities, with the goal of increasing the
				number of primary care physicians and other primary care providers prepared to
				serve in underserved areas and health disparity populations.
									(ii)Coordinate
				community-based participatory research with academic health centers, and
				facilitate rapid flow and dissemination of evidence-based health care
				information, research results, and best practices to improve quality,
				efficiency, and effectiveness of health care and health care systems within
				community settings.
									(iii)Develop and
				implement other strategies to address identified workforce needs and increase
				and enhance the health care workforce in the area served by the area health
				education center program.
									(c)Point of service
				maintenance and enhancement award
							(1)In
				generalThe Secretary shall make awards to eligible entities to
				maintain and improve the effectiveness and capabilities of an existing area
				health education center program, and make other modifications to the program
				that are appropriate due to changes in demographics, needs of the populations
				served, or other similar issues affecting the program.
							(2)Eligible
				entityFor purposes of this subsection, the term eligible
				entity means an entity that has received funds under this section (as
				this section was in effect on the day before the date of enactment of the
				Health Professions and Primary Care
				Reinvestment Act), is operating an area health education center
				program, including area health education centers, and has a center or centers
				that are no longer eligible to receive financial assistance under subsection
				(b).
							(3)ApplicationAn
				eligible entity desiring to receive an award under this subsection shall submit
				to the Secretary an application at such time, in such manner, and containing
				such information as the Secretary may require.
							(4)Use of
				funds
								(A)Required
				activitiesAn eligible entity shall use amounts awarded under a
				grant under paragraph (1) to carry out the following activities:
									(i)Develop and
				implement strategies to recruit individuals from underrepresented minority
				groups, underserved areas, or with rural backgrounds into health care careers,
				and support such individuals in attaining such careers.
									(ii)Develop and
				implement strategies to foster and provide community-based training and
				education to individuals seeking careers in health professions within
				underserved areas for the purpose of developing and maintaining a diverse
				health care workforce that is prepared to deliver high-quality care, with an
				emphasis on primary care, in underserved areas and to health disparity
				populations, in collaboration with other Federal and State health care
				workforce development programs, and in health care safety net sites.
									(iii)Prepare
				individuals to more effectively provide health services to underserved areas or
				health disparity populations through field placements or preceptorships in
				conjunction with community-based organizations, accredited primary care
				residency training programs, Federally qualified health centers, rural health
				clinics, behavioral and mental health facilities, public health departments, or
				other appropriate facilities.
									(iv)Conduct and
				participate in interdisciplinary training that involves physicians, physician
				assistants, nurse practitioners, nurse midwives, dentists, psychologists,
				pharmacists, public health, or other health professionals, as
				practicable.
									(v)Deliver or
				facilitate continuing education and information dissemination programs for
				health care professionals, with an emphasis on individuals providing care in
				underserved areas and for health disparity populations.
									(vi)Propose and
				implement effective program and outcomes measurement and evaluation
				strategies.
									(B)Innovative
				opportunitiesAn eligible entity shall use amounts awarded under
				a grant under paragraph (1) to carry out at least 1 of the following
				activities:
									(i)Develop innovative
				curricula in collaboration with community-based accredited primary care
				residency training programs, Federally qualified health centers, rural health
				clinics, behavioral and mental health facilities, public health departments, or
				other appropriate facilities, with the goal of increasing the number of primary
				care physicians and other primary care providers prepared to serve in
				underserved areas and health disparity populations.
									(ii)Coordinate
				community-based participatory research with academic health centers, and
				facilitate rapid flow and dissemination of evidence-based health care
				information, research results, and best practices to improve quality,
				efficiency, and effectiveness of health care and health care systems within
				community settings.
									(iii)Develop and
				implement other strategies to address identified workforce needs and increase
				and enhance the health care workforce in the area served by the area health
				education center program.
									(d)Requirements
							(1)Area health
				education center programIn carrying out this section, the
				Secretary shall ensure the following:
								(A)An entity that
				receives an award under this section shall conduct at least 10 percent of
				clinical education required for medical students in community settings that are
				removed from the primary teaching facility of the contracting institution for
				grantees that operate a school of medicine or osteopathic medicine. In States
				in which an entity that receives an award under this section is a nursing
				school or its parent institution, the Secretary shall alternatively ensure
				that—
									(i)the nursing school
				places at least 10 percent of its students in training sites affiliated with an
				area health education center that is remote from the primary teaching facility
				of the school; and
									(ii)the entity
				receiving the award maintains a written agreement with a school of medicine or
				osteopathic medicine to place students from that school in training sites in
				the area health education center program area.
									(B)An entity
				receiving funds under subsection (c) does not distribute such funding to a
				center that is eligible to receive funding under subsection (b).
								(2)Area health
				education centerThe Secretary shall ensure that each area health
				education center program includes at least 1 area health education center, and
				that each such center—
								(A)is a public or
				private organization whose structure, governance, and operation is independent
				from the awardee and the parent institution of the awardee;
								(B)is not a school of
				medicine or osteopathic medicine, the parent institution of such a school, or a
				branch campus or other subunit of a school of medicine or osteopathic medicine
				or its parent institution, or a consortium of such entities;
								(C)designates an
				underserved area or population to be served by the center which is in a
				location removed from the main location of the teaching facilities of the
				schools participating in the program with such center and does not duplicate,
				in whole or in part, the geographic area or population served by any other
				center;
								(D)fosters networking
				and collaboration among communities and between academic health centers and
				community-based centers;
								(E)serves communities
				with a demonstrated need of health professionals in partnership with academic
				medical centers;
								(F)addresses the
				health care workforce needs of the communities served;
								(G)has a
				community-based governing or advisory board that reflects the diversity of the
				communities involved;
								(H)addresses changes
				in local community health and demographics identified in—
									(i)a
				community health needs assessment that was conducted by the area health
				education center through a grant awarded under section 748(a); or
									(ii)a
				community health needs assessment that was conducted by such center through
				other means and that meets the requirements of section 748(a); and
									(I)evaluates and
				reports to the Secretary, in collaboration with the area health education
				center program of which the center is a part, concerning the effectiveness of
				the center on an annual basis.
								(e)Duties of the
				SecretaryIn carrying out this section, the Secretary
				shall—
							(1)require
				collaboration—
								(A)among the
				pertinent workforce programs under this title and the Department of Health and
				Human Services; and
								(B)among such
				pertinent programs administered by the Department of Labor and the Department
				of Education;
								(2)use and adequately
				support existing programs to address new initiatives of the Department of
				Health and Human Services, as appropriate;
							(3)take into
				consideration capabilities of existing programs prior to establishing separate
				or parallel programs; and
							(4)evaluate and
				publicly report on the effectiveness of such programs on an annual
				basis.
							(f)Matching
				fundsWith respect to the costs of operating a program through a
				grant under this section, to be eligible for financial assistance under this
				section, an entity shall make available (directly or through contributions from
				State, county or municipal governments, or the private sector) recurring
				non-Federal contributions in cash or in kind, toward such costs in an amount
				that is equal to not less than 50 percent of such costs. At least 25 percent of
				the total required non-Federal contributions shall be in cash. An entity may
				apply to the Secretary for a waiver of not more than 75 percent of the matching
				fund amount required by the entity for each of the first 3 years the entity is
				funded through a grant under subsection (b).
						(g)LimitationNot
				less than 75 percent of the total amount provided to an area health education
				center program under subsection (b) or (c) shall be allocated to the area
				health education centers participating in the program under this section. To
				provide needed flexibility to newly funded area health education center
				programs, the Secretary may waive the requirement in the sentence for the first
				2 years of a new area health education center program funded under subsection
				(b).
						(h)AwardAn
				award to an entity under this section shall be not less than $250,000 annually
				per area health education center included in the program involved. If amounts
				appropriated to carry out this section are not sufficient to comply with the
				preceding sentence, the Secretary may reduce the per center amount provided for
				in such sentence as necessary, provided the distribution established in
				subsection (l)(2) is maintained.
						(i)Project
				Terms
							(1)In
				generalExcept as provided in paragraph (2), the period during
				which payments may be made under an award under subsection (b) may not
				exceed—
								(A)in the case of a
				program, 12 years; or
								(B)in the case of a
				center within a program, 6 years.
								(2)ExceptionThe
				periods described in paragraph (1) shall not apply to programs receiving point
				of service maintenance and enhancement awards under subsection (c) to maintain
				existing centers and activities.
							(j)Inapplicability
				of provisionNotwithstanding any other provision of this title,
				section 791(a) shall not apply to an area health education center funded under
				this section.
						(k)Authorization of
				appropriations
							(1)In
				generalThere is authorized to be appropriated to carry out this
				section $125,000,000 for each of the fiscal years 2009 through 2013.
							(2)RequirementsOf
				the amounts appropriated for a fiscal year under subparagraph (A)—
								(A)not more than 35
				percent shall be used for awards under subsection (b);
								(B)not less than 60
				percent shall be used for awards under subsection (c);
								(C)not more than 1
				percent shall be used for grants and contracts to implement outcomes evaluation
				for the area health education centers; and
								(D)not more than 4
				percent shall be used for grants and contracts to provide technical assistance
				to entities receiving awards under this section.
								(3)Carryover
				fundsAn entity that receives an award under this section may
				carry over funds from 1 fiscal year to another without obtaining approval from
				the Secretary. In no case may any funds be carried over pursuant to the
				preceding sentence for more than 3 years.
							(l)Sense of CongressIt is the sense of the Congress that every
				State have an area health education center program in effect under this
				section.
						.
			(b)Continuing
			 educational support for health professionals serving in underserved
			 communitiesPart D of title VII (42 U.S.C. 294 et seq.) is
			 amended by striking section 752 and inserting the following:
				
					752.Continuing
				educational support for health professionals serving in underserved
				communities
						(a)In
				generalThe Secretary shall make grants to, and enter into
				contracts with, eligible entities to improve health care, increase retention,
				increase representation of minority faculty members, enhance the practice
				environment, and provide information dissemination and educational support to
				reduce professional isolation through the timely dissemination of research
				findings using relevant resources.
						(b)Eligible
				entitiesFor purposes of this section, the term eligible
				entity means an entity described in section 799(b).
						(c)ApplicationAn
				eligible entity desiring to receive an award under this section shall submit to
				the Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
						(d)Use of
				fundsAn eligible entity shall use amounts awarded under a grant
				or contract under this section to provide innovative supportive activities to
				enhance education through distance learning, continuing educational activities,
				collaborative conferences, and electronic and telelearning activities, with
				preference for primary care, including physician assistants, general and
				pediatric dental providers, psychologists, and other mental health providers,
				and physicians teaching in federally designated underserved areas.
						(e)AuthorizationThere
				is authorized to be appropriated to carry out this section $5,000,000 for each
				of the fiscal years 2009 through 2014, and such sums as may be necessary for
				each subsequent fiscal
				year.
						.
			9.Geriatrics
			 education and training
			(a)Geriatric
			 education centersSection 753(a) (42 U.S.C. 294c(a)) is
			 amended—
				(1)in paragraph (1),
			 by striking in paragraphs (1), (3), or (4) of section 799B, and section
			 801(2), and inserting in paragraph (1), (3), or (4) of section
			 799B and section 801(2), health paraprofessional programs, community health
			 worker programs, and programs for informal caregivers,;
				(2)in
			 paragraph (2)—
					(A)in subparagraph
			 (A), by inserting allied health professionals, community health workers,
			 and informal caregivers after health
			 professionals;
					(B)in subparagraph
			 (D), by inserting allied health professionals, community health workers,
			 and informal caregivers after health professionals;
			 and
					(C)in subparagraph
			 (E), by striking and senior centers and inserting or
			 senior centers; and
					(3)by adding at the
			 end the following:
					
						(3)Term of
				grantThe term of any award made under this subsection shall not
				exceed 5 years.
						(4)Data collections
				and reporting
							(A)Submission to
				CenterEach entity that receives an award under this subsection
				shall submit to the National Health Workforce Analysis Center established under
				section 761, standardized and specific workforce data, as determined by the
				Secretary and in a form and manner specified by the Secretary.
							(B)Annual report to
				CongressSuch National Health Workforce Analysis Center shall, on
				an annual basis, submit to Congress and the Secretary a report the describes
				the information received by such Center under subparagraph (A) during the
				previous
				year.
							.
				(b)Geriatric
			 training regarding physicians, dentists, and the health
			 professionsSection 753(b) (42 U.S.C. 294c(b)) is amended—
				(1)in the subsection
			 heading, by striking Physicians and Dentists and inserting
			 Physicians, Dentists, and
			 the Health Professions; and
				(2)by striking
			 paragraph (1) and inserting the following:
					
						(1)In
				generalThe Secretary may make grants to, and enter into
				contracts with, schools of medicine, schools of osteopathic medicine, academic
				dental institutions, teaching hospitals, physician assistant education
				programs, graduate medical or dental education programs, and graduate programs
				in behavioral or mental health, for the purpose of providing support (including
				internships, residencies, traineeships, and fellowships) for geriatric training
				projects to train physicians, physician assistants, dentists, and behavioral
				and mental health professionals who plan to teach geriatric medicine, geriatric
				behavioral or mental health, or geriatric
				dentistry.
						.
				(c)Geriatric
			 Academic Career AwardsSection 753(c) (42 U.S.C. 294c(c)) is
			 amended by striking paragraph (1) through paragraph (3) and inserting the
			 following:
				
					(1)Establishment of
				programThe Secretary shall establish a program to provide
				Geriatric Academic Career Awards to eligible entities to promote the career
				development of individuals as academic geriatricians or gerontologists.
					(2)Eligible
				entity
						(A)In
				generalFor purposes of this section, the term eligible
				entity means an entity described in section 799(b).
						(B)Awards to
				individuals from eligible entitiesAn eligible entity shall
				provide funding to an individual through a grant received under this section
				only if such individual—
							(i)is
				board certified or board eligible in internal medicine, family medicine, or
				psychiatry, or is a certified and licensed nurse, pharmacist, psychologist,
				social worker, or physician assistant, employed by an approved school;
							(ii)has completed an
				approved internship or fellowship program in geriatrics; and
							(iii)has a junior or
				midlevel faculty appointment at an accredited (as determined by the Secretary)
				school of medicine or osteopathic medicine, physician assistant education
				program, or graduate program in behavioral or mental health.
							(3)LimitationsNo
				Award under paragraph (1) may be made to an eligible entity unless the
				entity—
						(A)has submitted to
				the Secretary an application, at such time, in such manner, and containing such
				information as the Secretary may require, and the Secretary has approved such
				application; and
						(B)provides, in such
				form and manner as the Secretary may require, assurances that the entity will
				provide funding only to individuals associated with such entity that will meet
				the service requirement described in paragraph
				(5).
						.
			(d)Authorization of
			 appropriationsSection 753 is (42 U.S.C. 294c) is amended by
			 adding at the end the following:
				
					(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $50,000,000 for each of the fiscal years 2009 through
				2013.
					.
			(e)Other
			 provisions
				(1)Rural
			 interdisciplinary trainingTitle VII (42 U.S.C. 292 et seq.) is
			 amended by striking section 754.
				(2)Allied health and
			 other disciplinesSection 755
			 (42 U.S.C. 294e) is amended—
					(A)in subsection (a) by striking may
			 make and inserting shall make;
					(B)in subsection
			 (b)(1)—
						(i)in subparagraph
			 (H), by striking the semicolon at the end and inserting ;
			 and;
						(ii)in subparagraph
			 (I) by striking necessary; and and inserting a period;
			 and
						(iii)striking
			 subparagraph (J); and
						(C)by adding at the
			 end the following:
						
							(c)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $12,000,000 for each of the fiscal years 2009 through
				2013.
							.
					10.Training in
			 graduate psychology education
			(a)In
			 generalPart D of title VII (42 U.S.C. 294 et seq.) is amended
			 by—
				(1)striking section
			 757;
				(2)redesignating
			 section 756 as section 757; and
				(3)inserting after
			 section 755 the following:
					
						756.Training in
				graduate psychology education
							(a)In
				generalThe Secretary may award grants, cooperative agreements
				and contracts to accredited graduate programs of psychology including public or
				nonprofit private hospitals for the development and implementation of
				interdisciplinary training of psychology graduate students for providing
				behavioral and mental health services. Such training shall focus on the needs
				of vulnerable groups such as older adults and children, individuals with mental
				health or substance-related disorders, victims of abuse or trauma and of combat
				stress disorders such as posttraumatic stress disorder and traumatic brain
				injuries, homeless individuals, chronically ill persons, and their
				families.
							(b)Program
				sitesTraining under subsection (a) may be provided through
				accredited graduate programs of psychology including public or nonprofit
				private hospitals and such other sites as the Secretary determines to be
				appropriate.
							(c)Evaluation of
				programsThe Secretary shall directly or through grants or
				contracts provide for the evaluation of programs implemented under subsection
				(a) in order to determine the effect of such programs on increasing the number
				of psychologists who provide behavioral and mental health services to
				identified underserved areas or health disparity populations.
							(d)Authorization of
				appropriationThere is authorized to be appropriated to carry out
				this section $10,000,000 for each of the fiscal years 2009 through
				2013.
							.
				(b)Conforming
			 amendmentsSection 757(b)(2),
			 as redesignated by subsection (a), is amended by striking sections
			 751(a)(1)(A), 751(a)(1)(B), 753(b), 754(3)(A), and 755(b) and inserting
			 sections 751(b), 753(b), and 755(b).
			11.Health
			 professions workforce information and analysis
			(a)In
			 generalSection 761 (42
			 U.S.C. 294n) is amended—
				(1)by redesignating subsection (c) as
			 subsection (e);
				(2)by striking
			 subsection (b) and inserting the following:
					
						(b)National Center
				for Health Workforce Analysis
							(1)EstablishmentThe
				Secretary shall establish the National Center for Health Workforce Analysis
				within the Department of Health and Human Services. The Secretary shall appoint
				a Director in consultation with the Advisory Committee on Health Workforce
				Information, Evaluation, and Assessment established under section 764 (in this
				section referred to as the Committee).
							(2)In
				generalThe National Center for Health Workforce Analysis
				shall—
								(A)carry out the
				duties of the Secretary under section 792(a); and
								(B)collect, analyze,
				and report data regarding workforce issues, as determined appropriate by the
				Committee in coordination with the Regional Centers designated under subsection
				(c).
								(3)FunctionsThe
				National Center for Health Workforce Analysis shall—
								(A)describe and
				evaluate the effectiveness of the programs under this part, and under other
				sections of this title determined relevant by the Committee, including
				evaluating and reporting on workforce diversity, distribution in underserved
				areas and for health disparity populations, primary care capacity and other
				needs, including the establishment of benchmarks for such programs;
								(B)use grantee data
				and data collected from regional workforce analysis centers designated under
				subsection (c) in conjunction with National DataNet to regularly evaluate
				program performance through—
									(i)comparing
				benchmarks;
									(ii)assessing the
				effectiveness of programs in meeting the specified goals of this title;
				and
									(iii)tracking
				recognized subspecialties of the physician and dentistry workforce and
				nonphysician providers including physician assistants, advance practice nurses,
				psychologists, pharmacists, public health workers, and other professionals as
				appropriate by measuring and reporting on changes in workforce production and
				distribution, and population health;
									(C)produce and report
				to the relevant committees of Congress an estimate of the supply and need for
				physicians, nurses, dentists, psychologists, pharmacists, and other health
				professionals, as directed by the Committee, that—
									(i)uses the best
				available methods for estimating supply and needs;
									(ii)provides that any
				models or statistical software be subject to review and made available to the
				public; and
									(iii)is routinely
				(such as biennially) compiled and reported for physicians alternating with
				other professions;
									(D)maintain uniform
				data sets in coordination with, and responsive to, the regional centers
				designated under subsection (c) that—
									(i)can be used to
				estimate State and county supply and needs of physicians, nurses, dentists, and
				other health professionals;
									(ii)can be used to
				develop in the identification of health professional shortage areas and
				medically underserved areas; and
									(iii)shall be updated
				and made available to the public via the Internet or other electronic means;
				and
									(E)collaborate with
				agencies in the Department of Health and Human Services, the Department of
				Labor, and the Department of Education in data collection and maintenance of
				uniform data sets as determined appropriate by the Secretary and the
				Committee.
								(4)ReportOn
				biennial basis, the Director shall submit to the relevant Congressional
				committees a report on the activities, information gathered, and findings of
				the Center during the previous 2-year period.
							(c)Regional Centers
				for workforce analysis
							(1)EstablishmentThe
				Secretary shall designate 6 to 10 entities described in paragraph (2) as
				regional workforce analysis centers.
							(2)EntitiesAn
				entity described in this paragraph shall be a public health or health
				professions school, an academic health center, or other appropriate public or
				private nonprofit entity or partnerships of such entities determined by the
				Secretary to be capable of carrying out the functions described in paragraph
				(3).
							(3)FunctionsAn
				entity designated under this subsection shall—
								(A)function
				cooperatively with the national and other regional centers to—
									(i)collect data on
				programs carried out under this part, and under other sections of this title
				determined relevant by the Committee, in a consistent manner;
									(ii)develop and
				maintain standardized approaches toward reporting conformity across regional
				centers;
									(iii)collaborate with
				the National Center for Health Workforce Analysis, the Committee, and other
				regional centers, on the development and distribution of regional and national
				studies and reports to a wide audience, including policymakers;
									(iv)coordinate with
				identified local and regional sources of health professionals workforce data,
				such as State workforce commissions, for reporting to national level;
				and
									(v)develop program
				evaluations and assessments, as described in subsection (b);
									(B)serve as a
				regional resource for monitoring the impact of policies and programs on the
				healthcare workforce, including—
									(i)developing and
				maintaining a nongovernment analytic and research infrastructure related to the
				purposes described in subsection (b); and
									(ii)working with
				States and State agencies, including State primary care offices and State
				workforce commissions, to identify areas that qualify as shortage designations
				and supporting the development of such shortage designation requests;
				and
									(C)provide technical
				assistance to local and regional entities on data collection and analysis
				related to healthcare workforce issues, including—
									(i)supporting studies
				that lead to understanding the impact of a diverse workforce on health
				outcomes, both descriptive and analytic;
									(ii)supporting
				studies that lead to understanding the impact of the primary care workforce on
				health outcomes, both descriptive and analytic; and
									(iii)supporting
				studies that lead to understanding the impact of geographic distribution on
				health outcomes, both descriptive and analytic; and
									(D)initiate and
				conduct research on high-priority health workforce questions, in accordance
				with subparagraph (A).
								(4)Grants or
				contracts to conduct research
								(A)In
				generalThe Secretary shall award grants or contracts to regional
				centers for workforce analysis for the conduct of research on high-priority
				workforce questions described in paragraph (3)(D), including—
									(i)national studies
				on emerging issues;
									(ii)State health
				workforce profiles; and
									(iii)future health
				workforce issues and trends.
									(B)Duration of
				awardThe period during which payments are made to an entity from
				an award of a grant or contract under this paragraph shall not exceed 3
				years.
								(C)Dissemination of
				informationAmounts awarded under this paragraph shall include
				amounts necessary for the dissemination of reports produced pursuant to the
				award.
								(d)Grants To assess
				and monitor the supply and need of health professionals
							(1)In
				generalThe Secretary shall award grants to, and enter into
				contracts with, eligible entities for the purpose of monitoring the supply,
				need for, and diversity and distribution of, physicians, psychologists,
				dentists, physician assistants, and other health professionals as determined
				by, and based on health workforce needs assessments provided by the National
				Center for Health Workforce Analysis under subsection (b).
							(2)Eligible
				entityFor purposes of this subsection, the term eligible
				entity means an entity described in section 799(b) and regional centers
				for health workforce analysis under subsection (c).
							(3)ApplicationTo
				be eligible for a grant or contract under paragraph (1), an entity shall submit
				to the Secretary an application at such time, in such manner, and containing
				such information as the Secretary may require.
							(4)Use of
				fundsAn entity shall use amounts awarded under a grant or
				contract under this subsection to collaborate with the National and regional
				centers under subsections (b) and (c) to conduct research on workforce issues,
				as determined by the Director of the National Center for Health Workforce
				Analysis in consultation with the Committee. Such research shall
				include—
								(A)collecting,
				analyzing, and reporting data pertinent to State and regional workforce issues
				that may contribute to the national understanding of workforce supply and
				need;
								(B)setting up and
				monitoring data sets appropriate to specific workforce supply and need;
				and
								(C)other projects as
				deemed appropriate by such Director and
				Committee.
								;
				and
				(3)in subsection (e)
			 (as so redesignated)—
					(A)by striking
			 paragraph (1) and inserting the following:
						
							(1)In
				general
								(A)National center
				for workforce analysisThere are authorized to be appropriated to
				carry out subsection (b) (to fund the National Center for Workforce Analysis),
				$1,000,000 for each of the fiscal years 2009 through 2013, and such sums as may
				be necessary for each fiscal year thereafter.
								(B)Regional
				centersThere are authorized to be appropriated $4,500,000 to
				carry out subsection (c) (to fund each of the regional centers), an amount not
				to exceed $750,000 for each of the centers for each of the fiscal years 2009
				through 2013, and such sums as may be necessary for each fiscal year
				thereafter.
								(C)Awards to
				conduct researchThere are authorized to be appropriated to carry
				out subsection (c)(4), $2,000,000 for each of the fiscal years 2009 through
				2013. Any amount appropriated pursuant to the preceding sentence shall be in
				addition to any amount appropriated pursuant to subparagraph (B).
								(D)Awards to assess
				and monitor the supply and need of health professionalsThere are
				authorized to be appropriated to carry out subsection (d), $1,000,000 for each
				of the fiscal years 2009 through 2013, and such sums as may be necessary for
				each fiscal year thereafter.
								(E)Carryover
				fundsAn entity that receives an award under this section may
				carry over funds from 1 fiscal year to another without obtaining approval from
				the Secretary. In no case may any funds be carried over pursuant to the
				preceding sentence for more than 3
				years.
								;
				and
					(B)in paragraph (2),
			 by striking subsection (a) and inserting paragraph
			 (1).
					(b)Transfer of
			 functionsNot later than 180 days after the date of enactment of
			 this Act, all of the functions and authorities carried out by the National
			 Center for Health Workforce Analysis of the Health Resources and Services
			 Administration as in effect on the day before the date of enactment of this Act
			 shall be transferred to the National Center for Health Workforce Analysis
			 established under section 761(b) of the Public Health Service Act (as amended
			 by subsection (a)).
			12.Health workforce
			 information, evaluation, and assessment
			(a)Health
			 professional workforce information and analysisSubpart 1 of part E of title VII (42 U.S.C.
			 294n et seq.) is amended by adding at the end the following:
				
					764.Health
				workforce information, evaluation, and assessment
						(a)Advisory
				committeeThe Secretary shall establish an advisory committee to
				be known as the Advisory Committee on Health Workforce Information, Evaluation,
				and Assessment (referred to in this section as the Advisory
				Committee).
						(b)Membership
							(1)In
				generalThe Secretary shall determine the appropriate number of
				individuals to serve on the Advisory Committee, which shall include—
								(A)the Director of
				Health Resources and Services Administration (or his or her designee);
								(B)the Director of
				the National Health Service Corps (or his or her designee);
								(C)a director of an
				area health education center program or area health education center under
				section 751;
								(D)the chairperson of
				the Accreditation Council on Graduate Medical Education;
								(E)the Director of
				the National Center for Healthcare Workforce Analysis;
								(F)the Chair of the
				National Advisory Council on Nurse Education and Practice;
								(G)at least 1
				representative of—
									(i)the Department of
				Labor;
									(ii)the Department of
				Education;
									(iii)the Advisory
				Committee on Training in Primary Care Medicine and Dentistry;
									(iv)a
				regional workforce analysis center designated under section 761(c); and
									(v)a
				State-level primary care organization; and
									(H)one representative
				from each of the practicing clinical professions described in paragraph
				(2).
								(2)Practicing
				clinical professionsThe practicing clinical professions
				described in this paragraph include—
								(A)one of each of the
				physician specialties representing primary care including family medicine,
				pediatrics, general internal medicine, and general geriatrics;
								(B)physician
				assistants;
								(C)general or
				pediatric dental professionals;
								(D)psychology
				professionals;
								(E)nursing
				professionals;
								(F)pharmacy
				professionals;
								(G)public health
				professionals; and
								(H)preventive medicine
				physicians.
								(3)RequirementsIn
				providing for the membership of the Advisory Committee, the Secretary shall
				ensure that—
								(A)the members
				adequately represent urban and federally designated rural and nonmetropolitan
				areas from throughout the Nation and that there is at least 1 clinical
				professional representing a rural and an urban Federally qualified health
				center;
								(B)the members
				adequately represent underrepresented populations in the health professions;
				and
								(C)the members are
				selected based on competence, interest, and knowledge of the mission and
				professions involved.
								(4)Initial
				appointmentThe Secretary shall make the initial appointment
				under this section of members to the Advisory Committee in consultation with
				the Comptroller General of the United States.
							(5)ChairpersonThe
				chairperson of the Advisory Committee shall be selected by a vote of the
				members of the Committee.
							(6)Terms
								(A)In
				generalExcept as provided in subparagraph (B), each member of
				the Advisory Committee shall be appointed for a period of 3 years.
								(B)Staggered
				termsOf the members first appointed to the Advisory Committee
				under paragraph (4)—
									(i)1/3
				shall be appointed for a period of 1 year;
									(ii)1/3
				shall be appointed for a period of 2 years; and
									(iii)1/3
				shall be appointed for a period of 3 years.
									(c)DutiesThe
				Advisory Committee shall carry out the following activities:
							(1)Make
				recommendations regarding the classifications of the health care workforce in
				collaboration with the Department of Labor to ensure the consistency of data
				collection, and update these recommendations at least every 5 years.
							(2)Make
				recommendations regarding standardized methodology and procedures to enumerate
				the health care workforce, and update these recommendations at least every 5
				years.
							(3)Direct that
				adequate data be collected to evaluate the impact on the distribution and
				deployment of the health care workforce in settings such as Federally qualified
				health centers, the National Health Service Corps, and to underserved areas or
				populations.
							(4)(A)Make recommendations
				regarding standardized measures and procedures for reporting, including
				reporting with respect to—
									(i)student entry and retention in the
				health professions, with focus on primary care fields and general
				dentistry;
									(ii)increasing the diversity of the
				health professional population;
									(iii)improving the distribution of
				health professionals in the United States;
									(iv)strengthening the public health
				and health care delivery infrastructure;
									(v)providing access to care relative
				to workforce distribution;
									(vi)improving the quality of health
				care through education, training, and collaboration with appropriate entities
				to identify and define excellence in health services delivery which is
				efficient, effective, evidence-based, and timely and may include—
										(I)community-based quality improvement and
				best practices networks;
										(II)community-based participatory research
				networks;
										(III)continuing professional education
				programs; and
										(IV)distance learning technologies and
				methodologies;
										(vii)practice improvement through the
				implementation of new systems of care, such as health information technology,
				chronic care models, interdisciplinary and collaborative care, cultural
				competency, and health literacy and other models; and
									(viii)assessing the link between the
				pipeline programs and staffing of health professional shortage areas, medically
				underserved areas, and the National Health Service Corps as well as other
				Federal safety net programs.
									(B)Update the recommendations under
				subparagraph (A) at least every 5 years.
								(5)Define successful
				performance outcome measures within programs under this title.
							(6)Define processes
				by which funding recipients will collaborate with regional workforce analysis
				centers under section 761(c) to collect and share data with other such centers
				for further analysis.
							(7)Other duties as
				deemed appropriate by the Secretary in consultation with the Committee.
							(d)Working groups
				and subcommitteesThe Advisory Committee may establish working
				groups or other subcommittees to carry out functions determined to be
				appropriate by the Advisory Committee and the Chairman and meet separately for
				these purposes.
						(e)MeetingsThe
				full Advisory Committee shall meet at least 3 times annually.
						(f)TerminationThe
				Advisory Committee shall not be terminated prior to the later of—
							(1)the date that is 5
				years after the date of enactment of this section; or
							(2)the date on which
				funding is not made available for the Advisory Committee.
							(g)FACAThe
				Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Advisory
				Committee under this section only to the extent that the provisions of such Act
				do not conflict with the requirements of this
				section.
						.
			(b)Public health
			 workforce general provisionsSection 765 (42 U.S.C. 295) is
			 amended—
				(1)in subsection
			 (b)(1)(A), by striking or dental public health and inserting
			 dental public health, or behavioral and mental health;
			 and
				(2)in subsection
			 (d)—
					(A)in paragraph
			 (5)(A)—
						(i)by
			 inserting internship and after new;
						(ii)by
			 inserting internship and after existing;
						(iii)by
			 striking and dental public health, that and inserting ,
			 dental public health, and behavioral and mental health, that;
			 and
						(iv)by
			 striking and dental public health; and and inserting ,
			 dental public health, and behavioral and mental health; and;
						(B)in paragraph
			 (5)(B), by inserting internship and after assistance
			 to; and
					(C)in paragraph (6),
			 by inserting behavioral and mental health, after public
			 health dentistry,
					13.Funding for
			 dental public health and preventive medicineSection 768 (42 U.S.C. 295c) is amended by
			 adding at the end the following:
			
				(c)Authorization of
				appropriationsThere is authorized to be appropriated—
					(1)for dental public
				health programs carried out under this section—
						(A)$1,000,000 for
				each of the fiscal years 2009 through 2013; and
						(B)such sums as may
				be necessary for each fiscal year thereafter; and
						(2)for public health
				(other than dental public health) and preventive medicine programs carried out
				under this section—
						(A)$16,000,000 for
				each of the fiscal years 2009 through 2013; and
						(B)such sums as may
				be necessary for each fiscal year
				thereafter.
						.
		14.Academic health
			 departments grant programSubpart 2 of part E (42 U.S.C. 295 et seq.)
			 is amended by adding at the end the following:
			
				771.Academic health
				departments grant program
					(a)Establishment
						(1)In
				generalIn order to improve the training of public health
				students, the Secretary, acting in conjunction with the Director of the Centers
				for Disease Control and Prevention and in consultation with the Association of
				Schools of Public Health, shall carry out the Academic Health Departments grant
				program (referred to in this section as the Program) under which
				the Secretary shall award competitive grants, of not more than $250,000 each,
				to eligible partnerships to establish Academic Health Departments.
						(2)Academic health
				departmentFor purposes of this section, the term Academic
				Health Department means a program administered by an eligible
				partnership that provides for collaboration between the academic and practice
				aspects of public health. The purpose of such a department is to increase the
				number of graduates in public health who work in State and local health
				departments, increase the relevance of the curriculum in schools and programs
				of public health to health department practice, and to increase the use of
				academic theories, knowledge, and methodologies in the work of health
				departments.
						(b)EligibilityFor
				purposes of this section, an eligible partnership is a partnership, with
				respect to establishing an Academic Health Department, consisting of—
						(1)a State or local
				public health department; and
						(2)an accredited
				school of public health or an accredited public health degree program.
						(c)Use of
				fundsAn eligible partnership described in subsection (b) may use
				funds provided under a grant made under subsection (a) for the following
				purposes, with respect to an Academic Health Department:
						(1)To conduct
				training needs assessment surveys.
						(2)To provide for
				curriculum development.
						(3)To provide for
				training and academic instruction.
						(4)To conduct
				leadership seminars.
						(5)To facilitate
				appropriate staff of the State or local health department participating in the
				eligible partnership to teach with the school of public health or public health
				degree program participating in such partnership.
						(6)To facilitate
				faculty and students of the school of public health or public health degree
				program participating in the eligible partnership to work in the health
				department participating in such partnership.
						(7)To provide for a
				project coordinator.
						(8)To provide for
				subgrants to organizations to conduct activities consistent with the goals of
				the Program.
						(9)Other appropriate
				activities specified by the Secretary to recruit public health students to full
				time employment in a health department after graduation.
						(d)Reports
						(1)Grant recipient
				reports to the SecretaryEach recipient of a grant awarded under
				subsection (a) shall submit to the Secretary a report for each year for which
				the recipient received such a grant on the results and outcomes of the
				activities funded by such grant during such year.
						(2)Reports to
				congressFor the 3-year period beginning on the date of the
				establishment of the Program, and for each subsequent 3-year period in which
				the Program is in existence, the Secretary shall submit to Congress a report on
				the results and outcomes of the Program during such 3-year period, including
				the number of Academic Health Departments funded by grants under the Program,
				the number of students trained through grants under the Program, and the number
				of trainees participating in such Academic Health Departments who remain in
				public health professions.
						(3)Evaluation of
				programNot later than the date that is 5 years after the date of
				the establishment of the Program, the Secretary shall submit to Congress a
				report that examines the results and outcomes of the Program and recommends the
				extent to which the Program should be continued.
						(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $4,000,000 for each of the fiscal years 2009 through
				2013.
					.
		15.DefinitionsSection 799B (42 U.S.C. 295p) is
			 amended—
			(1)by striking paragraph (3) and inserting the
			 following:
				
					(3)Physician
				assistant education programThe term physician assistant
				education program means an educational program in a public or private
				institution in a State that—
						(A)has as its
				objective the education of individuals who, upon completion of their studies in
				the program, be qualified to provide primary care medical services with the
				supervision of a physician; and
						(B)is accredited by
				the Accreditation Review Commission on Education for the Physician
				Assistant.
						;
				and
			(2)by adding at the end the following:
				
					(12)Federally
				qualified health centerThe term Federally qualified health
				center has the meaning given that term in section 1861(aa) of the Social
				Security Act.
					(13)Rural health
				clinicThe term rural health clinic has the meaning
				given that term in section 1861(aa) of the Social Security Act.
					(14)Cultural
				competencyThe term culturally competency—
						(A)with respect to
				health-related services, means the ability to provide healthcare tailored to
				meet the social, cultural, and linguistic needs of patients from diverse
				backgrounds; and
						(B)when used to
				describe education or training, means education or training designed to prepare
				those receiving the education or training to provide health-related services
				tailored to meet the social, cultural, and linguistic needs of patients from
				diverse backgrounds.
						(15)Health
				disparity populationThe term health disparity
				population has the meaning given such term in section 903(d)(1).
					(16)Health
				literacyThe term health literacy means the degree
				to which an individual has the capacity to obtain, communicate, process, and
				understand health information (including the register and language in which the
				information is provided) and services in order to make appropriate health
				decisions.
					(17)IndianThe
				term Indian has the meaning given such term in section 4 of the
				Indian Health Care Improvement Act (25 U.S.C. 1603).
					(18)Minority
				groupThe term minority group has the meaning given
				the term racial and ethnic minority group in section
				1707.
					.
			
